Citation Nr: 1821639	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  09-44 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the distal penis, to include as secondary to in-service exposure to ionizing radiation and/or chemical agents.  

2.  Entitlement to service connection for an acquired psychiatric condition, to include anxiety and depression.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active military service from January 1968 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of the case now lies with the RO in Indianapolis, Indiana.

The Veteran testified before a Decision Review Officer (DRO) in February 2010 and before the Board in a March 2011 videoconference hearing.  Transcripts of these hearings are of record.  

This claim for service connection for squamous cell carcinoma of the distal penis was before the Board in October 2011 and January 2013, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  Review of the completed development reveals that substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Additional evidence was added to the record after the issuance of the April 2016 supplemental statement of the case prior to the transfer of the case back to the Board.  The Board finds that this additional evidence was not relevant (i.e., irrelevant or cumulative or redundant) to the claim being decided herein such that the issuance of a supplemental statement of the case is not required as set forth in 38 C.F.R. § 19.37(a). 

In an April 2017 rating decision, the RO denied service connection for an acquired psychiatric condition, to include anxiety and depression.  As discussed further below, this issue is, REMANDED to the AOJ pursuant to Manlincon v. West, 12 Vet. App. 238 (1998).


FINDING OF FACT

The Veteran's squamous cell carcinoma of the distal penis has not been shown to be caused by or the result of his active service, including exposure to radiation and chemicals. 


CONCLUSION OF LAW

The criteria establishing service connection for squamous cell carcinoma of the distal penis have not been met. 38 U.S.C. §§ 1110, 1112, 5107, (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.311 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in May 2006.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports. 

The Veteran was afforded VA examination in June 2006 and an opinion was provided in October 2014, the reports of which have been associated with the claims file.  When read in conjunction, the VA examination and opinion are thorough and adequate and provide a sound basis upon which to base a decision with regard to the claim being decided herein.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his claimed disorders.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board also notes that actions requested in the prior remands have been undertaken.  In this regard, efforts were made to obtain additional personnel records; the dose estimate was provided by the VA Under Secretary for Health, an opinion was provided by the VA Under Secretary for Benefits; and additional VA opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

The Board notes that in a December 2012 statement, the Veteran's then representative observed that personnel records were not obtained and that it was not shown how the dose estimate was calculated.  However, the response in the VA 21-3101 Request for Information specifically indicates that the DD Form 1141 was not a matter of record; as noted again in a subsequent August 2012 memorandum.  Further, the subsequent August 2012 memorandum explained how the ionizing radiation dose estimate was calculated and the Health Physics Society's Position Statement is a matter of public record.  Therefore any further requests for these records would be futile.

Neither the Veteran nor his representative has raised any further issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  In sum, there is no indication of additional notice or evidence that would be reasonably likely to assist the Veteran in substantiating the current claim.

Service Connection Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

For certain chronic diseases such as malignant tumors, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a). 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service-connected in radiation-exposed Veterans under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

A "radiation-exposed Veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a Veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 3.309(d)(3)(i), (ii) (2017).  Diseases presumptively service-connected for radiation-exposed Veterans under the provisions of 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d)(2) do not include squamous cell carcinoma.  38 U.S.C. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed Veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and includes squamous cell carcinoma.  38 C.F.R. § 3.311(b)(2). 

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2) (2011).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to a Veteran's DD 1141, Record of Occupational Exposure to Ionizing Radiation, if maintained, service treatment records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies, and provide an opinion.  38 C.F.R. § 3.311(a)(2)(iii) (2017).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000).  

Analysis

The Veteran has claimed that he incurred squamous cell carcinoma of the distal penis as a result of service, to include exposure to ionizing radiation or chemicals.  Specifically, he stated being a Nuclear Weapons Assembler in service may have caused his condition.

For the reasons set forth below, service connection is not warranted in this case for squamous cell carcinoma of the distal penis, to include exposure to ionizing radiation or chemicals.  

During the March 2011 Board hearing, the Veteran indicated that he developed lesions on his penis 20 years after service.  The record reflects that the Veteran was diagnosed with squamous cell carcinoma of the distal tip of the penis in 1996.  

According to the Veteran's March 2011 Board hearing testimony, he also stated he trained on building rounds.  The Board observes service records indicate he successfully completed a course by the weapons assembly department in September 1968.  A statement by the examiner at his September 1969 separation examination reflects that the Veteran had "exposure to radioactivity in special weapons section."  

First, the Board notes that squamous cell carcinoma is not a presumptive disease under 38 C.F.R. § 3.309(d).  Further, the Veteran's radiation exposure is not the result of any radiation-risk activity as defined under 38 C.F.R. § 3.309(d)(3), contemplating activities related to World War II.  Accordingly, the Board cannot award service connection for the Veteran's squamous cell carcinoma of the distal penis under the presumptive provisions in this case.  See 38 U.S.C. § 1112(c); 38 C.F.R. § 3.309(d).

Thus, the Board will consider the second way in which service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established, with the assistance of the procedural advantages for radiogenic diseases prescribed in 38 C.F.R. § 3.311.  According to the medical records, the Veteran has a radiogenic disease within the meaning of 38 C.F.R. § 3.311(b)(2) and it manifested more than five years after exposure.  Following a request for the Under Secretary for Health, in August 2012 Memorandum, the Director of the Post 9-11 Environmental Health Program indicated that based on previous letters for the U.S. Army Public Heath Command, the estimated occupational exposure to ionizing radiation for a nuclear weapons assembler is approximately 0.1 rem per year.  Thus they concluded that the total radiation exposure based on this Veteran's service of 2 years would be 0.2 rem.  He further cited to the Health Physic Society Position Statement PS010-1, Radiation Risk Perspective concluding that below 5-10 rem, risk of health effects are either too small to be observed or non-existent.  He, thus, opined that since the Veteran's radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime, that it is unlikely that the Veteran's squamous cell carcinoma of the distal tip of the penis can be attributed to radiation exposure while in military service.  

In a subsequent advisory opinion, the Director of Compensation Service stated that following review of the Memorandum from the Under Secretary and evidence in its entirety, there is no reasonable possibility that the Veteran's squamous cell carcinoma of the penis resulted from his exposure to ionizing radiation in service. 

As the opinion received with the assistance of the procedural advantages for radiogenic diseases prescribed in 38 C.F.R. § 3.311 was negative, the Board will consider the third way in which service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established, on a direct basis. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As noted above, the probative opinion of record based on the evidence in its entirety is that there is no probative evidence that the Veteran's squamous cell carcinoma was incurred in or aggravated by service, including his in-service exposure to radiation.  The Veteran has not submitted any positive probative opinion in this regard.

The Board has also considered the assertions of record that the Veteran's squamous cell carcinoma was related to his in-service exposures to substances other than radiation, including chemicals to include tri-chloroethylene.  The Veteran was afforded a VA examination in June 2006 and opinion in October 2014.  Both examiners observed that the Veteran had rashes in service and was later treated for nummular eczema in his feet, legs, trunk and arms.  The October 2014 examiner further noted the known risk factors for penile cancer; which does not include trichloroethylene.  While she noted that trichloroethylene has been cited as a carcinogen for certain cancers, she noted that penile cancer is not reported to be of an increased incidence in those populations exposed to solvents including, specific to trichloroethylene.  Following review of the Veteran's entire records to include service treatment records and published data, the October 2014 VA examiner opined that it is less likely than not that the Veteran's squamous cell carcinoma of the distal penis is related to exposure to chemical solvents during his active military service.  

The Board has considered the lay statements of record regarding each of the theories of entitlement proffered.  The Board does not doubt that the Veteran was exposed to radiation and chemicals in service.  However, despite the Veteran's contentions that his squamous cell carcinoma is related to radiation and chemical exposure, he has not submitted evidence that he possesses specified knowledge to estimate such.  See Jandreau; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  

The Veteran is competent to report the nature and circumstances of service.  However, there is no evidence that the Veteran possesses scientific expertise sufficient to opine as to the etiology of his squamous cell carcinoma. See Jandreau; see also Woehlaert.  As there is no evidence that the Veteran is competent to offer evidence as to the etiology of his squamous cell carcinoma, his statements regarding causation are not probative evidence in the current appeal.

In sum, based on the forgoing, the most probative evidence of record regarding whether the Veteran's squamous cell carcinoma was caused by his in-service exposure to chemicals and radiation include the August 2012 and October 2014 opinions which found it not at least as likely as not that the Veteran's squamous cell carcinoma was caused by his in-service exposures.  Such is based on medical literature, the estimated dose of radiation exposure, as well as the Veteran's record.  There is no probative evidence that the Veteran's squamous cell carcinoma was incurred in active duty, including consideration of his exposure to radiation and chemicals.  There is no probative evidence of continuous squamous cell carcinoma, or tumors, malignant, from the time of separation from active duty service to the present. 

As the preponderance of the evidence in this case is against the Veteran's contentions, the Board must conclude that service connection for squamous cell carcinoma is not warranted.  See 38 C.F.R. §§ 3.303, 3.311; Combee, supra.


ORDER

Service connection for squamous cell carcinoma of the distal penis, to include as secondary to in-service exposure to ionizing radiation and/or chemical agents, is denied.  


REMAND

In April 2017, the RO denied service connection an acquired psychiatric condition, to include anxiety and depression.  In May 2017, the Veteran submitted a notice of disagreement (NOD) with respect to the April 2017 denial.  The record does not reflect that the RO has issued the Veteran a statement of the case (SOC). 

Given these circumstances, the AOJ should issue the Veteran an SOC regarding his claim for service connection an acquired psychiatric condition, to include anxiety and depression. 

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with an SOC regarding his claim for entitlement to service connection an acquired psychiatric condition, to include anxiety and depression.  Inform the Veteran of what is required to perfect the appeal.  If the Veteran then perfects an appeal, return this issue to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


